Name: 95/285/EC: Council Decision of 24 July 1995 accepting Resolution No 49 on short-term measures to ensure the security and the efficient functioning of the TIR transit regime
 Type: Decision
 Subject Matter: tariff policy;  information and information processing;  international affairs;  land transport;  transport policy
 Date Published: 1995-08-01

 1.8.1995 EN Official Journal of the European Communities L 181/32 COUNCIL DECISION of 24 July 1995 accepting Resolution No 49 on short-term measures to ensure the security and the efficient functioning of the TIR transit regime (95/285/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas Resolution No 49 contains measures both to ensure the correct implementation of the 1975 TIR Convention and to prevent and detect fraud in goods transported under the TIR regime; Whereas, by virtue of its content and pending revision of the TIR Convention, the said Resolution is of the greatest to the Community; whereas, it should therefore be accepted with immediate effect, HAS DECIDED AS FOLLOWS: Article 1 Resolution No 49 on short-team measures to ensure the security and the efficient functioning of the TIR transit regime, adopted on 3 March 1995 by the Working Party of the UN Economic Commission for Europe on Customs Questions affecting Transport, is hereby accepted on behalf of the Community with immediate effect. The text of the Resolution is attached to this Decision. Article 2 The President of the Council shall designate the person empowered to notify the Executive Secretary of the Economic Commission for Europe of the Community's acceptance, with immediate effect, of the Resolution referred to in Article 1. Done at Brussels, 24 July 1995. For the Council The President P. SOLBES MIRA SHORT-TERM MEASURES TO ENSURE THE SECURITY AND THE EFFICIENT FUNCTIONING OF THE TIR TRANSIT REGIME Resolution No 49 adopted on 3 March 1995 by the UN/ECE Working Party on Customs Questions affecting Transport Resolution No 49 The Working Party on Customs Questions affecting Transport, Emphasizing the importance of the smooth and efficient functioning of the Customs Convention on the International Transport of Goods under Cover of TIR Carnets (TIR Convention, 1975) to facilitate international transport and trade; Concerned about the amount of customs fraud and smuggling in the framework of the TIR transit system which may endanger the facilitation measures provided for in the TIR Convention, 1975; Determined to safeguard the TIR transit system which facilitates the development of trade, in particular the international movement of goods; Convinced that the TIR transit system can only be safeguarded through joint and concerted action by all parties of the TIR transit system (customs authorities, national guaranteeing and carnet isuing associations and the IRU, and insurance companies), whereby an open exchange of information on all aspects of the system is considered to be essential; Whilst awaiting the revision of the TIR Convention, 1975, decides unanimously on the following short-term measures to be implemented as soon as possible by the competent authorities of Contracting Parties to the TIR Convention, 1975: 1. In order to facilitate the detection of fraudulently discharged TIR carnets and to accelerate the discharge procedure, Contracting Parties may wish to create, as far as possible and in line with national requirements, centralized offices or procedures for the administration of TIR carnets; 2. Contracting Parties should institute accelerated discharge and search procedures for the transport of sensitive goods; 3. Contracting Parties and the IRU shall take all necessary steps to ensure the early re-introduction of the Tobacco/Alcohol TIR carnets together with guarantees in a fixed sum which reflects the potential charges at risk; 4. Contracting Parties ensure, through appropriate national regulations, that customs offices of destination or exit return TIR carnet vouchers No 2 to centralized offices or customs offices of departure or entry as soon as possible and no later than five working days following the completion of the TIR operation; 5. in order to facilitate customs control for tobacco and alcohol consignments, Contracting Parties may wish to limit, in line with national administrative practices, the number of customs offices authorized to accept Tobacco/Alcohol TIR carnets; 6. Contracting Parties ensure that for the transport of tobacco and alcohol as well as for other sensitive goods as determined by the competent authorities, advance information on the transport of such goods under customs seal is forwarded immediately by the customs office of departure or entry to the customs office of destination or exit; 7. in accordance with Article 20 of the TIR Convention, 1975, Contracting Parties prescribe time limits and, to the extent possible, routes to be followed for road vehicles and containers in case of transport under customs seal of tobacco and alcohol as well as of other sensitive goods as determined by the competent authorities. Contracting Parties are urged to apply sanctions, in line with national law, in case of non-respect of such prescriptions; 8. Contracting Parties ensure that the provisions of Article 38 of the TIR Convention, 1975, should be applied, which provide the possibility to exclude temporarily or permanently from the operation of the TIR Convention, 1975, any person guilty of a serious offence against national customs laws or the regulations applicable to the international transport of goods; 9. Contracting Parties take all necessary measures to avoid the theft and misuse of customs stamps and may provide for the use of new technologies, such as special security ink, to impede the falsification of customs stamps; 10. Contracting Parties request that IRU and national guaranteeing associations apply strictly agreed criteria and administrative controls when issuing TIR carnets, with a view to ensuring, as far as possible, the reliability and integrity of transport operators; 11. Contracting parties of the TIR transit regime intensify the exchange of information and intelligence concerning the TIR transit system amongst themselves, in accordance with national legislation. For that purpose they establish focal points for the combat of fraud within the competent authorities. Addresses, including telephone and telefax numbers of such focal points will be transmitted, as soon as possible, to the UN/ECE Secretariat for the setting up of an international directory, Invites Contracting Parties to study carefully the IRU proposals on the introduction of electronic data interchange systems for the administration of TIR carnets which will be transmitted to them by the UN/ECE Secretariat with a view to their possible introduction; Requests the Contracting Parties to the TIR Convention, 1975, to notify the Executive Secretary of the United Nations Economic Commission for Europe (UN/ECE) by 1 June 1995, whether they accept the present Resolution; Requests the Executive Secretary of the United Nations Economic Commission for Europe (UN/ECE) to inform all Contracting Parties to the TIR Convention, 1975, about the acceptance of this Resolution.